

CONFIDENTIAL SEPARATION AGREEMENT
AND GENERAL RELEASE OF ALL CLAIMS


This Confidential Separation Agreement and General Release of All Claims
(“Agreement”) is made by and between FTD.COM Inc. (“Company”) and Helen Quinn
(“Employee”) (collectively, the “Parties”). In consideration of the mutual
promises set forth herein and other good and valuable consideration, the receipt
and sufficiency of which is acknowledged, the Parties agree as follows:
A.WHEREAS, Company wishes to reach an amicable separation with Employee, and
this Agreement assumes that each party will act in a professional and amicable
manner during such separation from employment;
B.WHEREAS, The parties desire to settle all claims and issues that have, or
could have been raised, in relation to Employee’s employment with Company and
arising out of or in any way related to the acts, transactions or occurrences
between Employee and Company to date, including, but not limited to, Employee’s
employment with Company or the termination of that employment, on the terms set
forth below;
THEREFORE, in consideration of the promises and mutual agreements hereinafter
set forth, it is agreed by and between the undersigned as follows:
1.Separation Date. Employee’s employment with Company will cease effective on
September 17, 2017 (“Separation Date”).
1.1Right to Terminate. Nothing in this Agreement constitutes a waiver of the
Company’s right to take any disciplinary action, including termination, against
Employee for inadequate job performance or violation of Company policy as
defined by the Company’s policies and procedures at any time.
2.Separation Package. Provided Employee timely accepts and does not revoke
Employee’s acceptance of this Agreement during the period allowed by law, as
further explained in paragraph 13 and its sub-paragraphs, Company agrees to
provide Employee with the following payments and benefits (“Separation Package”)
to which Employee is not otherwise entitled. Employee acknowledges and agrees
that this Separation Package constitutes good and valuable consideration for the
promises and representations made by Employee in this Agreement.
2.1    Severance Payment. Company agrees to provide Employee the equivalent of
eighteen (18) months base wages ($503,250.00), less all applicable federal and
state income and employment taxes (“Severance Payment”). The Severance Payment
will be made in the form of a lump sum payment on the first payday following the
Effective Date, as described in paragraph 13.
3.General Release.
3.1     In exchange for the promises contained in this Agreement, Employee
agrees that he/she, and his/her heirs, executors, administrations, successors
and assigns, or any person acting by, through, or under him/her,
unconditionally, irrevocably and absolutely releases and discharges Company, its
current, former and future stockholders, parents,




--------------------------------------------------------------------------------





subsidiaries, affiliates, related entities, and employee benefit plans, and
their respective fiduciaries, predecessors, successors, officers, directors,
insurers, agents, employees and assigns, and all persons acting by, through,
under, or in concert with them, or any of them (collectively, the “Released
Parties”) from any and all suits, debts, liens, contracts, agreements, promises,
claims, liabilities, demands, causes of action, costs, expenses, attorneys’
fees, damages, indemnities and obligations of every kind and nature, in law,
equity, or otherwise, known and unknown, fixed or contingent, suspected and
unsuspected, disclosed and undisclosed (“Claims”), from the beginning of time to
the date hereof, including, without limitation, Claims that arose as a
consequence of Employee’s employment with the Company, or arising out of the
termination of such employment relationship, or arising out of any act committed
or omitted during or after the existence of such employment relationship, all up
through and including the date on which this Release is executed. This release
is intended to have the broadest possible application and includes, but is not
limited to, any tort, contract, common law, constitutional or other statutory
claims, including, but not limited to alleged violations of the Americans with
Disabilities Act, the Illinois Human Rights Act, the Age Discrimination in
Employment Act of 1967, as amended, and all claims for attorneys’ fees, costs
and expenses; provided, however, nothing herein shall release or preclude any
claims that arise after execution of this Agreement, including claims to enforce
the terms of this Agreement, that cannot be waived by operation of law, such as
claims for workers’ compensation benefits, unemployment insurance benefits,
statutory indemnity, or any right to file a charge with or participate in an
investigation conducted by the United States Equal Employment Opportunity
Commission (EEOC), The Illinois Department of Human Rights (IDHR) or the
National Labor Relations Board (NLRB), but Employee agrees to forfeit any
monetary recovery or other relief should the EEOC, IDHR, NLRB, or any other
agency pursue claims on Employee’s behalf.
3.2    Employee acknowledges that Employee may discover facts or law different
from, or in addition to, the facts or law that Employee knows or believes to be
true with respect to the claims released in this Agreement and agrees,
nonetheless, that this Agreement and the release contained in it shall be and
remain effective in all respects notwithstanding such different or additional
facts or the discovery of them.
3.3    Employee declares and represents that Employee intends this Agreement to
be complete and not subject to any claim of mistake, and that the release herein
expresses a full and complete release and Employee intends the release herein to
be final and complete. Employee executes this release with the full knowledge
that this release covers all possible claims against the Released Parties, to
the fullest extent permitted by law. This release does not extend to any
obligations incurred under this Agreement and does not impair or restrict
Employee’s right to bring a claim to enforce this Agreement.
4.Representation Concerning Filing of Legal Actions. Employee represents that,
as of the date of this Agreement, Employee has not filed any lawsuits, charges,
complaints, petitions, claims or other accusatory pleadings against Company or
any of the other Released Parties in any court or with any governmental agency.
5.Nondisparagement. Employee agrees that Employee will not make any voluntary
statements, written or oral, or cause or encourage others to make any such
statements that defame, disparage or in any way criticize the personal and/or
business reputations, practices or conduct of Company or any of the other
Released Parties, except if required by a validly-issued subpoena from a court
of competent jurisdiction.


2

--------------------------------------------------------------------------------





6.Confidentiality and Return of Company Property.
6.1    Confidential Separation Information. Employee agrees that the terms and
conditions of this Agreement, as well as the discussions that led to the terms
and conditions of this Agreement (collectively referred to as the “Confidential
Separation Information”) are intended to remain confidential between Employee
and Company. Employee further agrees that Employee will not disclose the
Confidential Separation Information to any other persons, except that Employee
may disclose such information to Employee’s immediate family members and to
Employee’s attorney(s) and accountant(s), if any, to the extent needed for legal
advice or income tax planning purposes. When releasing this information to any
such person, Employee shall advise the person receiving the information of its
confidential nature. Neither Employee, nor anyone to whom the Confidential
Separation Information has been disclosed will respond to, or in any way
participate in or contribute to, any public discussion, notice or other
publicity concerning the Confidential Separation Information. Without limiting
the generality of the foregoing, Employee specifically agrees that neither
Employee, Employee’s immediate family, Employee’s attorney nor Employee’s
accountant, if any, shall disclose the Confidential Separation Information to
any current or former employees of the Company or other Released Parties.
Nothing in this paragraph will preclude Employee from disclosing information
required in response to a subpoena duly issued by a court of law or a government
agency having jurisdiction or power to compel such disclosure, or from giving
full, truthful and cooperative answers in response to a duly issued subpoena.
6.2    Confidential or Proprietary Information. Employee also agrees that
Employee will not use, remove from Company’s premises, make unauthorized copies
of or disclose any confidential or proprietary information of Company or any
affiliated or related entities, including but not limited to, their trade
secrets, copyrighted information, customer lists, any information encompassed in
any research and development, reports, work in progress, drawings, software,
computer files or models, designs, plans, proposals, marketing and sales
programs, financial projections, and all concepts or ideas, materials or
information related to the business or sales of Company and any affiliated or
related entities that has not previously been released to the public by an
authorized representative of those companies.
6.3    Continuing Obligations. Employee further agrees to comply with the
surviving provisions of the offer letter and such other employee-related
documentation executed as part of Employee’s employment with the Company
including without limitation the Employee Nondisclosure and Assignment Agreement
and/or the Proprietary Information and Inventions Agreement (collectively,
“Employment Agreements”). Such continuing obligations include, but are not
limited to, promises to protect all confidential and proprietary information of
Company and promises not to solicit any Company employees for a period of one
(1) year following the Separation Date.
6.4    Return of Company Property. By signing this Agreement, Employee
represents and warrants that Employee will have returned to Company on or before
the Separation Date, all Company property, including all confidential and
proprietary information, as described in paragraph 6.2 above and the Proprietary
Information and Inventions Agreement, and all materials and documents containing
trade secrets and copyrighted materials, including all copies and excerpts of
the same.
7.No Admissions. By entering into this Agreement, the Released Parties make no
admission that they have engaged, or are now engaging, in any unlawful conduct.
The parties understand and acknowledge that this Agreement is not an admission
of liability and shall not be used or construed as such in any legal or
administrative proceeding.


3

--------------------------------------------------------------------------------





8.Cooperation. Employee agrees to cooperate with Company in respect to all
matters arising during or related to Employee’s employment with Company,
including but not limited to all matters in connection with any governmental
investigation, litigation or regulatory or other proceeding that may have arisen
during Employee’s employment or that may arise following the signing of this
Agreement. Nothing herein is intended or should be construed as requiring
anything other than Employee’s cooperation in providing truthful and accurate
information.
9.Enforcement. If Employee breaches any of the terms of this Agreement, Company
will immediately cease making the payments described in paragraph 2 to the
extent those payments have not yet been made, to the fullest extent permitted by
law. This shall in no way limit Company’s right to pursue all legal and
equitable remedies available to it as a result of Employee’s breach of this
Agreement. This enforcement provision shall not apply to an action brought by
Employee to challenge the enforceability of Employee’s waiver of rights under
the Age Discrimination in Employment Act or the Older Workers’ Benefit
Protection Act.
10.No Other Severance. Employee acknowledges and agrees that the Severance
Package provided pursuant to this Agreement is in lieu of any other severance
benefits to which Employee may be eligible under any other agreement and/or
severance plan or practice.
11.No Contact with Press. Employee agrees that, to the fullest extent permitted
by law, Employee will not discuss or make known to any person affiliated with
any media, news, television, radio, broadcast, blog, website, social media
outlet (such as Facebook, LinkedIn and Twitter), podcast, telecommunications,
reporting or publishing entity or organization or entity that disseminates news
to the general public, any matter relating to this Agreement, or the termination
of Employee’s employment, unless expressly agreed in writing in advance by the
Executive Vice President and General Counsel of the Company.
12.Agreement to Arbitrate. In the event of any dispute between the parties,
including the interpretation or enforcement of this Agreement, Employee and the
Company agree that, to the fullest extent permitted by law, all such disputes
shall be fully and finally resolved by binding arbitration conducted before a
single neutral arbitrator in Chicago, Illinois, pursuant to the rules then in
effect for arbitration of employment disputes by the American Arbitration
Association (available on-line at www.adr.org or from Company upon request). In
no event shall the request for arbitration be made after the date when
institution of legal or equitable proceedings based on such claims would be
barred by the applicable statute of limitations. The arbitrator shall permit
adequate discovery and is empowered to award all remedies otherwise available in
a court of competent jurisdiction. The arbitrator shall issue an award in
writing and state the essential findings and conclusions on which the award is
based. Any judgment rendered by the arbitrator may be entered by any court of
competent jurisdiction. By executing this Agreement, Employee and the Company
are both waiving the right to a jury trial with respect to any such disputes.
The Company shall bear the costs of the arbitrator, forum and filing fees. This
arbitration provision excludes claims for workers’ compensation benefits, state
disability benefits, state unemployment benefits, and claims that, as a matter
of law, cannot legally be subject to arbitration.
13.Older Workers’ Benefit Protection Act. This Agreement is intended to satisfy
the requirements of the Older Workers’ Benefit Protection Act (“OWBPA”)
29 U.S.C. sec. 626(f). Employee, by this Agreement, is advised to consult with
an attorney before executing this Agreement.


4

--------------------------------------------------------------------------------





13.1 Acknowledgments/Time to Consider. To be eligible to receive the Separation
Package, and for the mutual promises contained herein, Employee must sign this
Agreement, acknowledging Employee’s agreement to its terms, within forty-five
(45) days, but no earlier than Employee’s Separation Date. Employee acknowledges
and agrees that: (a) Employee has read and understands the terms of this
Agreement; (b) Employee has been advised in writing to consult with an attorney
before executing this Agreement; (c) Employee has obtained and considered such
legal counsel as Employee deems necessary; (d) Employee has been given
forty-five (45) days to consider whether or not to enter into this Agreement
(although Employee may elect not to use the full 45-day period at Employee’s
option); and (e) by signing this Agreement, Employee acknowledges that Employee
does so freely, knowingly, and voluntarily.
13.2 Revocation/Effective Date. This Agreement shall not become effective or
enforceable until the eighth day after Employee signs this Agreement. In other
words, Employee may revoke Employee’s acceptance of this Agreement within seven
(7) days after the date Employee signs it. Employee’s revocation must be in
writing and received by the Company’s Director, Human Resources no later than
the seventh day in order to be effective. If Employee does not revoke acceptance
within the seven (7) day period, Employee’s acceptance of this Agreement shall
become binding and enforceable on the eighth day (“Effective Date”). The
Separation Package will become due and payable in accordance with paragraph 2
above and its subparts after the Effective Date, provided Employee does not
revoke. The Parties agree that Employee will not sign the Agreement earlier than
Employee’s Separation Date; further, notwithstanding when Employee signs the
Agreement, the Agreement is not considered effective before the Separation Date.
13.3 Preserved Rights of Employee. This Agreement does not waive or release any
rights or claims that Employee may have under the Age Discrimination in
Employment Act that arise after the execution of this Agreement. In addition,
this Agreement does not prohibit Employee from challenging the validity of this
Agreement’s waiver and release of claims under the Age Discrimination in
Employment Act of 1967, as amended.
13.4 Older Workers Benefit Protection Act Information. Information related to
the employment termination program is provided in Exhibit A.
14.Severability. In the event any provision of this Agreement shall be found
unenforceable, the unenforceable provision shall be deemed deleted, and the
validity and enforceability of the remaining provisions shall not be affected by
the unenforceable provision(s).
15.Applicable Law. The validity, interpretation and performance of this
Agreement shall be construed and interpreted according to the laws of the United
States of America and the State of Illinois.
16.Successors and Assigns. This Agreement is binding on Employee’s heirs, family
members, executors, agents and assigns.
17.Full Defense. This Agreement may be pled as a full and complete defense to,
and may be used as a basis for an injunction against, any action, suit or other
proceeding that may be prosecuted, instituted or attempted by Employee in breach
hereof. Employee agrees that in the event an action or proceeding is instituted
by the Released Parties to enforce this Agreement, the Released Parties shall be
entitled to an award of reasonable costs and attorneys’ fees incurred in
connection with enforcing this Agreement. This attorneys’ fees


5

--------------------------------------------------------------------------------





provision shall not apply to an action brought by Employee to challenge the
enforceability of Employee’s waiver of rights under the Age Discrimination in
Employment Act or the Older Workers’ Benefit Protection Act.
18.Counterparts. This Agreement may be signed in counterparts, and each shall be
treated as though signed as one document.
19.Entire Agreement; Modification. This Agreement, including the Proprietary
Information and Inventions Agreement and the surviving provisions of the
Employment Agreements, is intended to be the entire agreement between the
parties and supersedes and cancels any and all other and prior agreements,
written or oral, between the parties regarding this subject matter. This
Agreement may be amended only by a written instrument executed by all parties
hereto.
20.    Section 409A. This Agreement is intended to comply with Section 409A of
the Internal Revenue Code of 1986, as amended (“Code”) or an exemption
thereunder and will be construed and administered in accordance with Code
Section 409A. Any payments under this Agreement that may be excluded from Code
Section 409A either as separation pay due to an involuntary separation from
service or as a short-term deferral will be excluded from Code Section 409A to
the maximum extent possible.
Notwithstanding anything in this Agreement to the contrary, if Employee is a
“specified employee” (within the meaning of Code Section 409A) on the Separation
Date, then any payment made under this Agreement will be delayed to the extent
necessary to comply with Code Section 409A(a)(2)(B)(i), and the applicable cash
will be paid to Employee during the five-day period commencing on the earlier
of: (1) the expiration of the six-month period measured from the Separation
Date, or (2) the date of Employee’s death. Upon the expiration of the applicable
six-month period under Code Section 409A(a)(2)(B)(i) (or, if earlier, the date
of Employee’s death), all payments deferred pursuant to this paragraph will be
paid or delivered to Employee (or Employee’s estate, in the event of Employee’s
death) in a lump sum. For purposes of Code Section 409A, any installment payment
provided under this Agreement will be treated as a separate payment.
If the thirty (30)-day period following a “separation from service” begins in
one calendar year and ends in a second calendar year (a “Crossover 30-Day
Period”) and if there are payments due Employee that are subject to Code
Section 409A (and not exempt from Code Section 409A) that are: (i) conditioned
on Employee signing and not revoking a release of claims and (ii) otherwise due
to be paid during the portion of the Crossover 30-Day Period that falls within
the first year, then such payments will be delayed and paid in a lump sum during
the portion of the Crossover 30-Day Period that falls within the second year.






6

--------------------------------------------------------------------------------





THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.
Dated:
September 19, 2017
 
By:
/s/ Helen Quinn
 
 
 
 
Helen Quinn
 
 
 
 
 
 
 
 
 
 
 
 
 
FTD.COM, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Dated:
September 19, 2017
 
By:
/s/ Patricia Carl
 
 
 
 
Patricia Carl
 
 
 
 
Senior Vice President, Human Resources



                                
                    














7

--------------------------------------------------------------------------------





Exhibit A
OWBPA Disclosure


The following disclosure is provided in accordance with the Older Workers’
Benefit Protection Act (“OWBPA”), 29 U.S.C. section 626(f).


As described in the Release, you will have 45 days from the time the Release is
presented to you in which to consider this disclosure and the Release.
Additionally, you will have 7 days to revoke the Release after you sign it,
should you so choose.


The class, unit or group of individuals covered by the program includes Direct
Reports to the FTD Companies, Inc. Chief Executive Officer. To receive the
benefits of this program, an eligible employee must sign and return the
Agreement within the time period provided in the Agreement and not revoke it.


The selection criteria used as part of this layoff included job criticality and
fitness for position.
Employees in the positions listed below under the “# Selected” column identify
those individuals who were (“1”), or were not (“0”) selected for termination.
The ages listed below are current as of July 18, 2017. All employees working in
the Decisional Unit for the Company, and who have been selected for termination
as part of this reduction in force are eligible for the program.


Job
Age
# Selected
EVP & General Counsel
55
0
EVP, Florist Segment
53
0
EVP, Gifting
46
1
EVP, US Consumer Floral
57
1
SVP, Human Resources
47
0
EVP, Operations
52
0
EVP, Technology & CEM
56
0
EVP & Chief Financial Officer
50
0
EVP, Chief Marketing Officer
47
0
EVP, Chief Operating Officer
44
0





8